Order denying plaintiffs’ motion for an examination before trial of the City of New York modified on the law and the facts by granting the motion to the extent of permitting the examination of respondent by the police officer Stephen Depri as to the matter set forth in item 1 of the notice of motion. As thus modified, the order is affirmed, with ten dollars costs and disbursements to appellants, the examination to proceed on five days’ notice. The denial in respondent’s answer of the allegations contained in paragraph “ Sixth ” of the complaint was evidently inadvertent and respondent, either before or on the trial, will doubtless stipulate that plaintiffs’ claim was not settled, compromised or paid. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.